Exhibit 10.3

 

EXECUTION COPY

 

DATED JUNE 21, 2004

 

KULICKE & SOFFA (S.E.A.) PTE. LTD.

(Registration No. 199503535R)

as Chargor

 

and

 

NATEXIS BANQUES POPULAIRES, SINGAPORE BRANCH

as Security Agent

for the Lenders referred to herein

 

DEBENTURE

incorporating Fixed and Floating Charges

and Assignment of Insurances

 

BAKER & McKENZIE.WONG & LEOW

1 Temasek Avenue, #27-01

Millenia Tower

Singapore 039192

Tel: (65) 6338-1888

Fax: (65) 6337-5100



--------------------------------------------------------------------------------

CONTENTS

 

Number

--------------------------------------------------------------------------------

  

Clause Heading

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1.

   Interpretation    1

2.

   Covenant to Pay    4

3.

   Fixed and Floating Charges    4

4.

   Continuing Security    7

5.

   Representations and Warranties    8

6.

   Undertakings    9

7.

   Chargor’s Liability    16

8.

   Enforcement of Security    16

9.

   Receipt and Application of Monies    21

10.

   Taxes and Other Deductions    21

11.

   Set-Off    22

12.

   Costs, Charges and Expenses    22

13.

   Indemnity    23

14.

   Evidence of Debt    24

15.

   Further Assurance    24

16.

   Power of Attorney    24

17.

   Other Encumbrances    25

18.

   Protective Clauses    25

19.

   Amendment, Waiver and Severability    27

20.

   Miscellaneous    27

21.

   Assignment    27

22.

   Notices    28

23.

   Governing Law and Jurisdiction    28

Schedules

         

Schedule 1

   Particulars of Insurances as at the date hereof    30

Schedule 2

   Form of Notice    31

Schedule 3

   Form of Loss Payable and Notice of Cancellation Clause    33 Execution     
   34



--------------------------------------------------------------------------------

THIS DEED is made the 21 day of June 2004

 

BETWEEN

 

(1) KULICKE & SOFFA (S.E.A.) PTE LTD, a company incorporated in Singapore
(Registration No. 199503535R) whose registered office is at 6 Serangoon North
Avenue 5, #03-16, Singapore 554910 as chargor (the “Chargor”); and

 

(2) NATEXIS BANQUES POPULAIRES, SINGAPORE BRANCH of 50 Raffles Place #41-01,
Singapore Land Tower, Singapore 048623 as security agent and trustee for the
Finance Parties (as defined in the Guarantee Issuance Facility Agreement
referred to below) from time to time (in such capacity, the “Security Agent”).

 

WHEREAS:

 

(A) Under a guarantee issuance facility agreement dated 21 June 2004 (the
“Guarantee Issuance Facility Agreement”) entered into between (1) the Chargor as
borrower, (2) Natexis Banques Populaires, Singapore Branch and Arab Bank plc,
Singapore Branch as initial lenders, (3) Natexis Banques Populaires, Singapore
Branch as issuing bank, (4) Natexis Banques Populaires, Singapore Branch as
facility agent (the “Facility Agent”), and (5) Natexis Banques Populaires,
Singapore Branch as security agent, the Lenders (as defined in the Guarantee
Issuance Facility Agreement) have agreed to make available to the Chargor a
guarantee issuance facility of up to US$17,000,000 (the “Facility”) upon the
terms set out therein.

 

(B) It is a condition precedent to the Lenders making the Facility available to
the Chargor that the Chargor enters into this Deed.

 

IT IS AGREED as follows:

 

1. Interpretation

 

1.1 Definitions and Construction. In this Deed, unless the context requires
otherwise, terms and expressions defined in or construed for the purposes of the
Guarantee Issuance Facility Agreement and not defined below shall have the same
meanings or be construed in the same manner when used in this Deed, and the
following terms shall have the following meanings:

 

“Charged Accounts” has the meaning ascribed to it in the Guarantee Issuance
Facility Agreement.

 

“Charged Assets” means all or any part of the Equipment, Receivables,
undertaking, property, assets and rights of the Chargor hereby expressed to be
charged or assigned including, without limitation, the Receivables Account and
the Gold Inventories (and references to the Charged Assets shall include
references to any part of it).

 

“CLPA” means the Conveyancing and Law of Property Act (Chapter 61) of the
Statutes of the Republic of Singapore.

 

1



--------------------------------------------------------------------------------

“Debtor” means any person who is liable (whether as principal debtor or as
surety and whether actually or contingently) to pay or discharge a Receivable;

 

“Equipment” means all items of plant, equipment and machinery now or hereafter
owned by the Chargor and all replacements thereof and additions thereto.

 

“Gold Receivables” means all cash collections and proceeds of sale or other
realization in respect of any Gold Inventories including, without limitation,
all account receivables and revenues of the Chargor in relation thereto.

 

“Insurances” means all policies or contracts of insurance which are now or may
hereafter be effected in respect of the Gold Inventories or any part thereof
(but expressly excluding any insurances arranged solely for the benefit of third
parties in accordance with legislative requirements), which as at the date
hereof consist of the policies set out in Schedule 1, and all benefits and
proceeds thereof, including all claims of whatever nature and returns of
premiums.

 

“Intellectual Property” means all rights in any intellectual property or similar
rights now or at any time in the future belonging to the Chargor, including
patents, trade marks and brand names, service marks, designs, copyrights, design
rights, computer software, applications for registration of (and the right to
apply for) any of the foregoing in any part of the world, improvements and
extensions of any of the foregoing, moral rights, inventions, trade secrets and
know-how and similar rights anywhere in the world together with the benefit of
all licences of any of the foregoing granted to or by the Chargor and all
revenues and other rights derived from any of the foregoing.

 

“Receivables” means the Gold Receivables and all other present and future book
and other debts and receivables, commissions, revenues, claims and chooses in
action of whatsoever nature and howsoever and wheresoever arising, due or owing
or to become due or owing to or acquired by the Chargor including bank deposits
and credit balances and the full benefit of all rights and remedies relating
thereto including, but not limited to, all claims for damages and other remedies
for non-payment of the same and all claims against insurers and under
Encumbrances, guarantees and other security and all proceeds and forms of
remittance in respect of the same.

 

“Receivables Account” means any of the Charged Accounts and/or any other account
opened and maintained in the name of the Chargor with the Facility Agent into
which Receivables are paid, and all sums now or hereafter deposited into such
account and all additions to or renewals or replacements thereof (in whatever
currency) and all interest or other sums which may accrue from time to time
thereon.

 

“Receiver” means each and any receiver, manager, receiver and manager or other
similar officer appointed by the Security Agent in respect of the security
created by or pursuant to this Deed;

 

“Related Rights” means:

 

(a) all rights and benefits whatsoever deriving from or incidental to any
Securities and all dividends and interest paid or payable in relation thereto;

 

2



--------------------------------------------------------------------------------

(b) all shares, securities, rights, monies or other assets accruing, offered or
issued at any time by way of redemption, conversion, exchange, substitution,
bonus, preference, option or otherwise in respect thereof,

 

and the certificates representing any of the foregoing.

 

“Secured Indebtedness” means all monies, obligations and liabilities of any kind
now or at any time in the future due, owing, incurred or payable (whether
actually or contingently) by the Chargor under or pursuant to any Finance
Document (whether on account of principal, interest, fees, expenses, indemnity
payments, losses, damages or otherwise) and all other monies hereby secured.

 

“Securities” means all stocks, shares, debentures, bonds, notes, warrants and
other securities of any kind (including loan capital) now or at any time in the
future beneficially owned by Chargor or in which the Chargor has an interest
(and all present and future rights of the Chargor against any clearance or
settlement system or any custodian in respect of any of the foregoing); and

 

the expression “Security Agent” shall mean the Security Agent acting in its
capacity as trustee for itself and the other Finance Parties pursuant to the
trust declared by clause 15.2 of the Guarantee Issuance Facility Agreement in
respect of holding and releasing the rights, benefits and interests conferred by
Clause 3.1 (Grant of Charge and Assignment). and, in all other contexts shall
mean the Security Agent acting on its own behalf and in its capacity as agent
and trustee for the Finance Parties, and the expression “Finance Parties” shall
have the meaning ascribed to it in the Guarantee Issuance Facility Agreement.

 

1.2 Successors and Assigns. The expressions “Chargor”, “Security Agent” and
“Lender” shall, where the context permits, include their respective successors
and permitted assigns and any persons deriving title under them.

 

1.3 Miscellaneous. In this Deed, unless the context requires otherwise:

 

(a) Statutes: references to provisions of any law or regulation shall be
construed as references to those provisions as amended, modified, re-enacted or
replaced from time to time;

 

(b) Construction: words importing the singular include the plural and vice
versa; words importing a gender include the other gender;

 

(c) Finance Documents: references to this Deed, the Guarantee Issuance Facility
Agreement, any other Security Document or any other document shall be construed
as references to this deed or such document as the same may be amended,
supplemented, restated or novated from time to time;

 

(d) Clauses, Etc: references to Clauses and the Schedules are to clauses of and
the schedule to this Deed and references to this Deed include the Schedules; and

 

(e) Headings: Clause headings are inserted for reference only and shall be
ignored in construing this Deed.

 

3



--------------------------------------------------------------------------------

1.4 Third Party Rights. The Contracts (Rights of Third Parties) Act (Chapter
53B) shall not apply to this Deed and, unless expressly provided to the contrary
in this Deed, no person not party to this Deed shall have or acquire any right
to enforce any term of it pursuant to that Act. This Clause shall not affect any
right or remedy of any third party which exists or is available otherwise than
by reason of that Act and shall prevail over any other provision of this Deed
which is inconsistent with it.

 

2. COVENANT TO PAY

 

2.1 Covenant to Pay. In consideration of the Lenders agreeing to make the
Facility available to the Chargor on the terms and conditions of the Guarantee
Issuance Facility Agreement, the Chargor covenants that it will pay to the
Security Agent the Secured Indebtedness in accordance with the terms of the
Guarantee Issuance Facility Agreement.

 

2.2 Interest. The Chargor shall with respect to all monies payable under this
Deed pay interest from the due date to the date of payment (as well after as
before any demand or judgment and notwithstanding the liquidation or winding-up
of the Chargor) at such rates determined by the Lenders in accordance with the
provisions of clause 13 of the Guarantee Issuance Facility Agreement and all
such interest shall form part of the monies hereby secured. Any interest
accruing under this Clause 2.2 shall be immediately payable by the Chargor to
the Security Trustee in accordance with the terms of the Guarantee Issuance
Facility Agreement.

 

3. Fixed and Floating Charges

 

3.1 Grant of Charge and Assignment. In consideration of the Lenders agreeing to
make the Facility available to the Chargor on the terms and conditions of the
Guarantee Issuance Facility Agreement:

 

(a) Charge: the Chargor as beneficial owner charges and agrees to charge to the
Security Agent:

 

(i) Fixed Charge: by way of first fixed charge the Charged Assets specified in
Clause 3.2 (Fixed Charge);

 

(ii) Floating Charge: by way of first floating charge the Charged Assets
specified in Clause 3.3 (Floating Charge) and all of the Chargor’s right, title,
interest and benefit from time to time in and to the Receivables and the
Receivables Account; and

 

(b) Assignment: the Chargor as beneficial owner assigns and agrees to assign to
the Security Agent absolutely all the Chargor’s right, title, interest and
benefit in and to the Insurances and the business name of “K&S Packaging
Materials”,

 

as a continuing security for the due and punctual payment and discharge of the
Secured Indebtedness and the due and punctual observance and performance by the
Chargor of all other obligations of the Chargor contained in the Guarantee
Issuance Facility Agreement and/or any other Finance Documents.

 

4



--------------------------------------------------------------------------------

3.2 Fixed Charge. The property charged by way of fixed charge is the following:

 

(a) Real Property: all estates and other interests in freehold, leasehold and
other immovable property wheresoever situate now or hereafter belonging to the
Chargor and all buildings, trade and other fixtures, fixed plant and machinery
from time to time on any such freehold, leasehold or other immovable property;

 

(b) Chattels: all chattels now or hereafter hired, leased or rented by the
Chargor to any person together in each case with the benefit of the related
hiring, leasing or rental contract and any guarantee, indemnity or such other
security for the performance of the obligations of any person under or in
respect of such contract;

 

(c) Equipment: the Equipment;

 

(d) Securities: the Securities and Related Rights;

 

(e) Intellectual Property: the Intellectual Property (which, to the extent that
it consists of copyrights and patents, shall be assigned by way of mortgage);

 

(f) Licenses: the benefit of all present and future licenses, consents and
authorizations (statutory or otherwise) held in connection with the Chargor’s
business or the use of any of its assets, and the right to all compensation
which may at any time become payable to it in respect thereof;

 

(g) Agreements: (to the extent that they do not fall within any other paragraph
of this Clause 3.2) all of the Chargor’s rights and benefits under any
distributorship, agency, partnership, joint venture or similar agreements, any
letters of credit issued in its favor and all bills of exchange and other
negotiable instruments held by it;

 

(h) Records: all books of account, registers, records, vouchers, computer
software, computer printouts and other documents relating in any way to the
business of the Chargor; and

 

(i) Goodwill: the goodwill of the Chargor and its uncalled and called but unpaid
capital and premiums now or at any time hereafter in existence and future calls
(whether made by the directors of the Chargor or by a receiver, administrator or
liquidator).

 

3.3 Floating Charge. The property charged by way of floating charge is the whole
of the Chargor’s undertaking and all its present and future property and assets
including without limitation the Gold Inventories (in each case, wherever
situated), other than any property or assets from time to time or for the time
being effectively charged by way of fixed charge to the Security Agent by
Clauses 3.1 (Grant of Charge and Assignment) and 3.2 (Fixed Charge). If any
charge over any asset mentioned in Clause 3.2 (Fixed Charge) above does not take
effect as, or ceases to be, a fixed charge, it shall instead take effect as (or,
as the case may be, become) a floating charge.

 

3.4 Conversion of Floating Charge to Fixed Charge. The Security Agent may at any
time by notice in writing to the Chargor convert the floating charge hereby
created into a fixed charge as regards any property, assets or rights specified
in the notice if:

 

(a) an event of Default or a Potential Event of Default has occurred;

 

5



--------------------------------------------------------------------------------

(b) the Security Agent reasonably considers that the relevant Charged Asset may
be in jeopardy or in danger of being seized or sold pursuant to any form of
legal process; or

 

(c) the Security Agent reasonably considers that it is desirable to do so in
order to protect or preserve the security created by or pursuant to this Deed
over that Charged Asset and/or its priority.

 

The service by the Security Agent of any notice pursuant to this Clause 3.4
(Conversion of Floating Charge to Fixed Charge) in relation to any Charged Asset
shall not be construed as a waiver or abandonment of the Security Agent’s rights
to serve similar notices in respect of any other Charged Asset or of any other
rights of the Security Agent under this Deed.

 

3.5 Automatic Crystallization. Notwithstanding Clause 3.4 (Conversion of
Floating Charge to Fixed Charge) and without prejudice to any rule of law which
may have a similar effect, the floating charge under Clause 3.3 (Floating
Charge) shall automatically be converted with immediate effect into a fixed
charge as regards all the property and assets subject to the floating charge and
without notice from the Security Agent to the Chargor upon:

 

(a) the presentation of a petition for the compulsory winding up of the Chargor;

 

(b) the convening of a meeting for the passing of a resolution for the voluntary
winding up or judicial management of the Chargor;

 

(c) the presentation or making of an application for a warrant of execution,
garnishee order, charging order or other similar process in respect of any part
of the property or assets of the Chargor subject to the floating charge;

 

(d) the occurrence of an Event of Default or a Potential Event of Default; or

 

(e) the Chargor creating, incurring or permitting to arise or submitting to any
Encumbrance over any Charged Asset (except in favor of the Security Agent under
or pursuant to this Deed) or attempting or taking or suffering any steps so to
do.

 

3.6 De-crystallization. If the floating charge over any Charged Assets becomes
fixed in accordance with Clause 3.4 (Conversion of Floating Charge to Fixed
Charge) or 3.5 (Automatic Crystallization) it shall again become a floating
charge over those Charged Assets if the Security Agent gives the Chargor a
notice in writing to that effect.

 

3.7 Notice. The Chargor will, forthwith upon the execution of this Deed (or, if
later, upon any policy or contract of insurance comprised in the Insurances
coming into force), give notice of the assignment of the Insurances herein
contained to and obtain an acknowledgement from the relevant insurers
substantially in the form set out in Schedule 2 and in any event in a form
satisfactory to the Security Agent.

 

3.8 Dealings with Parties. Notwithstanding the assignment of the Insurances
herein contained but otherwise subject to the terms of this Deed, the Security
Agent authorizes the Chargor to continue to deal with the other parties to the
Insurances and each of them in relation thereto as if the Chargor remained
solely entitled to all the right, title, interest and benefit thereunder but,
save as herein provided, not directly to receive any moneys payable under the
Insurances provided that if an Event of Default or Potential Event of Default
occurs the foregoing authority shall immediately cease to have effect.

 

6



--------------------------------------------------------------------------------

3.9 Condition of Deposit. Notwithstanding any other terms on which any monies or
Receivables may have been deposited in any Receivables Account, it is a
condition of such deposit that, throughout the subsistence of this Deed for so
long as any Secured Indebtedness is or may become payable, unless the Security
Agent otherwise agrees in writing or the terms of the Guarantee Issuance
Facility Agreement otherwise permit, no Receivables Account nor any part thereof
shall be in any way assignable or transferable and no Encumbrance or trust shall
be capable of being created over or in respect of any Receivables Account or any
part thereof.

 

3.10 Operation of Receivables Accounts.

 

(a) Subject to paragraph (b) below, the Chargor shall be entitled to receive,
withdraw or otherwise transfer any credit balance from time to time on any
Receivables Account in the ordinary course of its business;

 

(b) At any time after the declaration by the Security Agent of an Event of
Default or a Potential Event of Default or, if earlier, the conversion of any
floating charge created by Clause 3.1(A)(b) (Floating Charge) into a fixed
charge in accordance with Clause 3.4 (Conversion of Floating Charge to Fixed
Charge) or Clause 3.5 (Automatic Crystallization), the Chargor shall not be
entitled to receive, withdraw or otherwise transfer any credit balance from time
to time on any Receivables Account except with the prior consent of the Security
Agent; and

 

(c) The Chargor shall not release, grant time or indulgence or compound with any
third party or suffer to arise any set-off or other adverse rights against any
Receivables Account nor do or omit to do anything which may delay or prejudice
the right of the Security Agent to receive payment from any Receivables Account
at any time after the security created by or pursuant to this Deed has become
enforceable.

 

3.11 Discharge. Upon payment in full of all the Secured Indebtedness to the
satisfaction of the Finance Parties, the Security Agent shall, at the request
and cost of the Chargor, and in such form as the Security Agent shall approve,
discharge the security created by this Deed, subject to Clause 18.5 (Release of
Charge Conditional).

 

4. Continuing Security

 

4.1 Continuing Security. This Deed shall be a continuing security and shall
remain in full force and effect until the Secured Indebtedness has been paid in
full and the Finance Parties do not have any further obligation or liability
(actual or contingent) under the Guarantee Issuance Facility Agreement or any
Security Document, notwithstanding the insolvency or liquidation or any
incapacity or change in the constitution or status of the Chargor or any other
person or any intermediate settlement of account or other matter whatsoever.

 

4.2 Independent Security. This Deed is in addition to, and independent of, any
Encumbrance, guarantee or other security or right or remedy now or at any time
in the future held by or available to the Finance Parties.

 

7



--------------------------------------------------------------------------------

5. Representations and Warranties

 

5.1 Memorandum and Articles. The Chargor hereby certifies that neither the
execution of this Deed nor the creation of the charges hereby constituted
contravenes any of the provisions of the memorandum and articles of association
of the Chargor.

 

5.2 Representations and Warranties. The Chargor represents and warrants to the
Security Agent (as security agent and trustee for the Finance Parties) that:

 

(a) Capacity: the Chargor is a company duly incorporated with limited liability
and existing under the laws of Singapore and has full power, authority and legal
right and has taken all necessary corporate action and has obtained all
necessary consents in order to incur the Secured Indebtedness and to create
security over the Charged Assets on the terms of this Deed and to perform its
obligations under this Deed;

 

(b) Enforceability: this Deed constitutes legal, valid and binding obligations
of the Chargor in accordance with its terms;

 

(c) No Encumbrances: the Charged Assets are or when acquired will be
beneficially owned by the Chargor free from any Encumbrance except as created
under or pursuant to this Deed and (other than as disclosed to the Security
Agent) no person other than the Chargor has the use, occupation or possession of
the Charged Assets or any part thereof;

 

(d) No Litigation: no litigation, arbitration or administrative proceeding which
involves a claim against the Chargor for an amount not less than US$500,000
(other than those which are vexatious or frivolous) is currently taking place or
pending or threatened against the Chargor or in relation to any of the Charged
Assets;

 

(e) Accuracy of Particulars: the particulars of the Insurances set out in
Schedule 1 are true and accurate in all respects;

 

(f) Validity: each of the Insurances is valid and in full force and effect and
enforceable in accordance with its terms against the parties thereto and is not
void or voidable;

 

(g) Receivables: all Receivables are fully collectible in the ordinary course of
business;

 

(h) Marketable Security: the Chargor has good title to all of the Charged
Assets; and

 

(i) Payment: all premiums and other monies (if any) payable in respect of any of
the Insurances have been duly paid and all covenants, terms and conditions
contained in each of the Insurances have been duly observed and performed.

 

5.3 Continuing Representation and Warranty. The Chargor also represents and
warrants to and undertakes with the Security Agent (as security agent for the
Finance Parties) that the foregoing representations and warranties will be true
and accurate throughout the continuance of this Deed with reference to the facts
and circumstances subsisting from time to time.

 

8



--------------------------------------------------------------------------------

6. Undertakings

 

The Chargor undertakes and agrees with the Security Agent (as security agent for
the Finance Parties) that throughout the continuance of this Deed and so long as
any Secured Indebtedness is or may become payable that the Chargor will, unless
the Security Agent otherwise agrees in writing:

 

General

 

(a) Information: provide the Security Agent with such information relating to
the Charged Assets as the Security Agent may from time to time reasonably
request;

 

(b) Litigation: forthwith upon becoming aware of the same, notify the Security
Agent of any litigation, arbitration or administrative proceedings which
involves a claim against the Chargor for an amount not less than US$500,000
(other than those which are vexatious or frivolous) and which are brought or (to
its knowledge) threatened against the Chargor or any material notices issued to
it by any person in relation to the Charged Assets;

 

(c) Conduct of Business: conduct its business in a proper and efficient manner
and not materially change the nature or scope of its business and keep proper
books and records in respect thereof;

 

(d) Material Adverse Effect: as soon as it becomes aware of the same, notify the
Security Agent of any occurrence which could materially and adversely affect the
ability of the Chargor to perform its obligations under this Deed;

 

(e) Payment of Debts: punctually pay and discharge all debts and obligations
which by law have priority over the security hereby constituted;

 

(f) Punctual Payment: punctually pay all sums due from it to the Finance Parties
and otherwise comply with its obligations under this Deed

 

(g) Notification of Events: immediately inform the Security Agent of:

 

(i) any damage, loss, theft, arrest, confiscation, seizure or any other event
which affects or might affect the rights of the Lenders under this Deed or
involves any loss or reduction in value of any Charged Assets in an aggregate
amount exceeding US$1,000,000;

 

(ii) any material notices issued to it by any person in relation to the Charged
Assets;

 

(h) Protection of Charged Assets: upon demand by the Security Agent take or
defend all such legal proceedings, and take all such other steps, as the
Security Agent may reasonably require for the protection of any Charged Assets;

 

9



--------------------------------------------------------------------------------

Charged Assets Generally

 

(i) Access: permit the Security Agent, the Receiver or any other person
appointed by either of them at all reasonable times with prior appointment to
have access to and view the state, order and condition of the Charged Assets and
take inventories thereof;

 

(j) Deposit of Documents: except as may be provided otherwise in the Guarantee
Issuance Facility Agreement or any Security Document, deposit with the Security
Agent or to its order all deeds, certificates and documents (including original
policies of insurance) which constitute or evidence title to any Charged Assets
when required to do so by the Security Agent;

 

(k) Maintenance: keep all its property and assets including, but not limited to,
all plant, equipment, machinery, buildings, fixtures, fittings, vehicles and
other effects in reasonable state of repair (fair and tear excepted) and in
reasonable working condition and not pull down, dismantle or remove any of the
same except in the ordinary course of use, repair, maintenance or improvement;

 

(l) Payments: punctually pay all rents, rates, taxes, duties, fees,
transportation costs, godown charges, impositions and outgoings whatsoever which
may be payable in respect of the Charged Assets and observe and perform all the
covenants, terms and conditions contained in any title deeds, leases or other
documents of title under which any property hereby charged is for the time being
held provided that if the Chargor defaults in making any such payments or in the
performance or observance of any of the above undertakings or in effecting
insurance or in paying insurance premiums or in repairing, the Security Agent or
the Receiver may make such payments or perform and observe such undertakings,
effect such insurance or repairs or pay such insurance premiums and the Chargor
shall forthwith repay to the Security Agent or the Receiver (as the case may be)
on demand all monies expended by the Security Agent or the Receiver in so doing
together with interest thereon at such rates determined by the Lenders in
accordance with the provisions of clause 13 of the Guarantee Issuance Facility
Agreement from the time of the same having been paid or incurred and until such
repayment such monies together with such interest shall be secured by this Deed;

 

(m) Laws and Notices: comply with all applicable laws and regulations in
connection with the Charged Assets and any notices or orders given thereunder
and pay all outgoings and liabilities relating thereto immediately when due;

 

(n) Negative Pledge: not:

 

(i) create or attempt or agree to create or permit to arise or exist any
Encumbrance over the Charged Assets or any interest therein (except under or
pursuant to this Deed or as may be permitted in the Guarantee Issuance Facility
Agreement or any Security Document) and no Encumbrance purported to be created
in breach of this restriction shall take priority over or rank pari passu with
this Deed and to the intent of affording the Security Agent further and better
security the Chargor agrees and declares that the rule in Clayton’s Case or any
other rule of law or equity shall not apply so as to affect or diminish in any
way the Security Agent’s rights under this Deed provided always that upon any
such breach by the Chargor the Security Agent may open new or separate accounts
in the name of the Chargor in the Security Agent’s books and if the Security
Agent has not in fact opened such new or separate accounts the Security Agent
shall nevertheless be deemed to have done so at the time of such breach and as
from that time all payments made by the Chargor to the Security Agent shall
(notwithstanding any legal or equitable rule or presumption to the contrary) be
placed or deemed to have been placed to the credit of such new or separate
accounts and shall not go in reduction of the amounts due by the Chargor to the
Security Agent at the time of such breach notwithstanding that such payments had
been paid into the existing accounts of the Chargor or were shown to be credited
to the Chargor’s existing accounts on the Security Agent’s statements and the
Security Agent shall immediately after the time of such breach have an absolute
right of appropriation of such payments;

 

10



--------------------------------------------------------------------------------

(ii) sell, transfer, part with possession of, factor or otherwise deal with or
dispose of or grant any option or right over any of the Charged Assets or
attempt or agree to do so except as may otherwise be provided in the Guarantee
Issuance Facility Agreement or any Security Document, except, in the case of
stock-in-trade (and subject to the other provisions of this Deed) by way of sale
at full market value in the usual course of trading as now conducted by the
Chargor and for the purpose of carrying on the Chargor’s business; or on normal
commercial terms obsolete assets or assets no longer required for the purpose of
the Chargor’s business; or disposals for full consideration by cash, or the
exchange for other assets of a similar nature and value, or the sale of the
assets on normal commercial terms for cash, payable in full on completion of
such sale, which is to be and is approved towards the purchase of similar
assets; or any disposal agreed by the Security Agent (such approval not to be
unreasonably withheld);

 

(o) Not Prejudice: not do or permit to be done anything which may in any way
depreciate, jeopardise or otherwise prejudice the value of the security provided
under this Deed or the value of the Charged Assets;

 

Intellectual Property

 

(p) Maintenance: maintain and preserve its Intellectual Property by all means
available to it, not limited to registration and payment of fees and not abandon
any of the same

 

(q) No Grant of Exclusive Rights: not grant any exclusive rights in relation to
any of its Intellectual Property;

 

(r) No License: not sell, transfer, license or otherwise dispose of all of such
Intellectual Property or any part thereof which is material to the conduct of
the Chargor’s business;

 

11



--------------------------------------------------------------------------------

(s) No Abandonment: not permit such Intellectual Property which is registered,
or any part thereof which is material to the conduct of the Chargor’s business,
to be abandoned or cancelled, to lapse or to be liable to any claim of
abandonment or cancellation for non-use or otherwise;

 

Insurances

 

(t) Insurances: insure and keep insured the Charged Assets of an insurable
nature against loss or damage by fire and other usual risks and by such other
risks and contingencies as the Security Agent may reasonably require, in such
amounts as may be agreed between the Chargor and the Security Agent or, in the
absence of any such specification, in their full insurable values and maintain
such other insurances, including third party and public liability insurance, as
are commonly maintained by prudent companies carrying on similar businesses or
activities, in each case with such insurance company or office and through such
insurance brokers as the Security Agent shall approve (such approval not to be
unreasonably withheld);

 

(u) Insurers: ensure that all policies of insurance are issued by an insurer
reasonably acceptable to the Security Agent;

 

(v) Loss Payee Clause: procure that a loss payable and notice of cancellation
clause, substantially in the form of Schedule 3, and in any event in a form
satisfactory to the Security Agent, is included in each of the policies or
contracts of insurance comprised in the Insurances;

 

(w) Consent: procure that, on or prior to any policy or contract of insurance
comprised in the Insurances coming into force (or, if later, the execution of
this Deed), the insurance brokers and insurers in respect of such insurance give
their written consent to the assignment of the Insurances pursuant to this Deed.

 

(x) Maintenance: take all steps which may be necessary or expedient to keep the
Insurances in full force and effect and protect the interests of the Chargor,
the Security Agent and the other Finance Parties in the Insurances;

 

(y) Not Prejudice: ensure that no such insurances becomes voidable, vitiated or
liable to an increased premium and not do or fail to do anything to prejudice
any claim thereunder or vary or terminate any policy;

 

(z) Premiums: punctually pay all premiums and other amounts due in respect of
the Insurances (and provide the Security Agent with receipts therefor) and
deliver to the Security Agent certified true copies of all policies (including
any alteration, addition or amendment thereto), cover notes and other relevant
documents relating to the Insurances;

 

(aa) Renewal: renew all policies or contracts of insurance comprised in the
Insurances no later than fourteen (14) days before the expiry of such policies
or contracts;

 

(bb) Reimbursement: reimburse on demand to the Security Agent any amount paid by
the Security Agent or any of the Finance Parties to any insurer of any of the
Insurances in respect of any premium or other amount due to such insurer in
respect of the Insurances, together with interest thereon from the date of
payment to the date of reimbursement at the rates determined by the Lenders in
accordance with the provisions of clause 13 of the Guarantee Issuance Facility
Agreement;

 

12



--------------------------------------------------------------------------------

(cc) Enforcement: do or permit to be done every act or thing which the Security
Agent may from time to time reasonably require for the purpose of enforcing the
rights of the Security Agent hereunder;

 

(dd) Settlement: not, without the prior written consent of the Security Agent
(such consent not to be unreasonably withheld), waive, release, settle,
compromise or abandon any claim under the Insurances or do or omit to do any
other act or thing whereby the recovery in full of any amounts in respect of the
Insurances as and when they become payable may be impeded

 

(ee) Insurance of Leasehold Property: in the case of any leasehold property
where the landlord (or other third party) is obliged by the terms of the
relevant lease to insure the relevant property, procure (where it is empowered
to do so), or otherwise use all reasonable endeavours to ensure that the
landlord (or other third party) procures, insurance in accordance with the terms
of the relevant lease;

 

Receivables and Receivables Account

 

(ff) Variation: not permit or agree to any variation of rights attaching to any
Receivables Account or close any Receivables Account;

 

(gg) Realization: get in and realize all Receivables in the ordinary course of
business and pay into the Receivables Account all monies which it may receive in
respect of the same;

 

(hh) Default: inform the Security Agent of any Debtor which is likely to be
unable to pay debts immediately upon it being reasonable to suspect the same;

 

(ii) Payment of Receivables: promptly deposit and pay all monies which it may
receive in respect of the Receivables into the Receivables Account, and ensure
that each Debtor pays all monies in respect of the Receivables directly into the
Receivables Account;

 

(jj) Dealing with Receivables Accounts: deal with the collected Receivables and
any other monies in the Receivables Accounts in accordance with Clause 3.10
(Operation of Receivables Accounts);

 

(kk) Recovery: use its best endeavours to recover the full amount of each
Receivable in the ordinary course of trade and not:

 

(i) release any of the Receivables save upon a full discharge thereof or
otherwise commute the liability of any Debtor (whether by reducing the amount
due, extending the time for payment or otherwise); or

 

(ii) grant any rebate, refund or adjustment of any Receivable,

 

except in the ordinary course of trade for the relevant Debtors.

 

13



--------------------------------------------------------------------------------

Securities

 

(ll) No Lending: not lend any Securities to any person;

 

(mm) No Restrictions: not permit any Securities to be or become subject to
restrictions on transfer and promptly pay all calls in respect of Securities and
Related Rights; and

 

(nn) Transfer: immediately inform the Security Agent on each occasion when any
Related Rights arise and transfer any Securities or Related Rights to the
Security Agent or its nominee immediately when required to do so.

 

Equipment

 

(oo) Notification: forthwith notify the Security Agent if it acquires a new item
of Equipment (whether by way of addition to or replacement of an existing item
of Equipment or otherwise howsoever) giving full details thereof and execute
such deed, acknowledgment or other document as the Security Agent may reasonably
require to ensure that such new item of Equipment is subject to a first fixed
charge in favor of the Security Agent upon the same terms and conditions as set
out in this Deed; and

 

(pp) Markings: attach to each item of Equipment, if required by the Security
Agent, a notice in such conspicuous place and in such form as the Security Agent
may reasonably require stating that such item is subject to a charge in favor of
the Security Agent and shall not conceal, alter or remove such marking or permit
it to be concealed, altered or removed;

 

Real Property

 

(qq) Observance of Law: at all times observe and perform the provisions of any
planning legislation and comply with any conditions attached to any planning
permissions relating to or affecting any part of the Real Property and not carry
out any development on all or any part of the Real Property or make any material
change in the use thereof and not without the prior consent in writing of the
Security Agent (such consent not to be unreasonably withheld) or make any
application for planning permission or implement any planning permission so
obtained without in any such case the prior written consent of the Security
Agent (such consent not to be unreasonably withheld);

 

(rr) Information: within seven (7) days after receipt of the same give full
particulars to the Security Agent of any material notice, order, direction,
designation, resolution or proposal having application to the Real Property or
the area in which it is situate which may be given or made by any planning
authority or other public or competent body or authority whatever which may
materially and adversely affect such Real Property or its value as security and
if reasonably required by the Security Agent as soon as practicable and at the
Chargor’s cost take all necessary steps to comply with such material notice,
order, direction, designation, resolution or proposal or otherwise and at the
reasonable request of the Security Agent and at the cost of the Chargor make
such objection or representation against or in respect of or relating to such
material notice, order, direction, designation, resolution or proposal as
aforesaid as the Security Agent shall reasonably deem expedient;

 

14



--------------------------------------------------------------------------------

(ss) Rent: pay the rents reserved by and observe and perform all covenants,
stipulations and obligations reserved by or contained in any lease, agreement
for lease or tenancy agreement under or subject to which any part of the Real
Property may be held and neither take any step nor omit to take any step
whatsoever if in consequence of the taking of or omission to take such step such
lease, agreement for lease or tenancy agreement may be surrendered or forfeited
or the rent thereunder may be increased;

 

(tt) Letting: not without the prior consent in writing of the Security Agent
(such consent not to be unreasonably withheld) confer on any other person any
right or license to assign or sub-let any part of the Real Property or grant,
create or permit to be acquired any easement, right or privilege relating to or
affecting the Real Property or any part thereof other than in the ordinary
course of its business and indemnify the Security Agent (and as a separate
covenant any Receiver or Receivers appointed by it) against all existing and
future rents, taxes, duties, fees, renewal fees, charges, assessments,
impositions and outgoings whatsoever (whether imposed by deed or statute or
otherwise and whether in the nature of capital or revenue and even though of a
wholly novel character) which now or at any time during the continuance of the
security constituted by or pursuant to this Deed are payable in respect of the
Charged Assets or any part thereof or by the owner or occupier thereof;

 

(uu) Leasing: not exercise any of the powers reserved to a mortgagor by section
23 of the CLPA or otherwise grant or agree to grant any lease or tenancy of the
Real Property or any part thereof or surrender or accept or agree to accept a
surrender of any lease or tenancy thereof other than in the ordinary course of
its business;

 

(vv) Occupation: except with the prior consent in writing of the Security Agent
(such consent not to be unreasonably withheld), not allow any person any license
or other right to occupy or share possession of the Real Property or any part
thereof (save as may already exist) other than in the ordinary course of its
business; and

 

(ww) Notification of Legal Mortgages: forthwith notify the Security Agent of any
proposal or contract made by the Chargor for the acquisition by the Chargor of
any land or immovable property or any interest therein and, in the case of any
such land or immovable property situated in Singapore, execute in favor of the
Security Agent, or as it may reasonably direct, such further or other legal
assignments, transfers, mortgages, legal or other charges or securities as in
each such case the Security Agent shall reasonably stipulate over the Chargor’s
estate or interest in such land or immovable property for the purpose of
perfecting the security hereby created over or in respect of such land or
immovable property, and, in the case of any such land or immovable property
situated outside the Republic of Singapore, forthwith give notice thereof to the
Security Agent and such other information as the Security Agent may reasonably
require and do all such acts as may, in the reasonable opinion of the Security
Agent, be necessary or desirable for protecting or perfecting the security
hereby created over or in respect of such land or immovable property.

 

15



--------------------------------------------------------------------------------

7. CHARGOR’S LIABILITY

 

Notwithstanding the assignment of the Insurances herein contained, the Chargor
shall remain liable under the Insurances to observe and perform all the
obligations assumed by it thereunder and none of the Finance Parties shall have
any obligation or liability thereunder. The Security Agent shall not be obliged
to make any enquiry as to the nature or sufficiency of any payment received by
it or to make any claim or take any other action to collect any monies or to
enforce any rights and benefits hereby assigned.

 

8. ENFORCEMENT OF SECURITY

 

8.1 Events of Default. Each of the following events and circumstances shall be
an Event of Default:

 

(a) Event of Default: any event or circumstance which would constitute an Event
of Default as that term is defined in the Guarantee Issuance Facility Agreement;
and/or

 

(b) Other Encumbrances: the Chargor purports or attempts to create any
Encumbrance over all or any part of the Charged Assets (except as created under
or pursuant to this Deed) or any third party asserts a claim in respect thereof.

 

8.2 Enforceability. Immediately upon the occurrence of an Event of Default, the
security created by or pursuant to this Deed shall become enforceable in
accordance with the provisions of this Deed.

 

8.3 Power of Security Agent. At any time after this security has become
enforceable, the Security Agent may without further notice: (a) appoint a
Receiver in accordance with Clause 8.4 (Appointment of Receiver); and/or (b)
(whether or not it shall have appointed a Receiver) exercise all the powers and
discretions hereby conferred either expressly or by implication on a Receiver
(but without any limitations imposed by his appointment, and in relation to
express powers and discretions as if any reference to the Receiver were a
reference to the Security Agent) and all other powers conferred upon mortgagees
by law or otherwise Provided that in the case of the exercise of a power of sale
in respect of any Charged Asset other than the Gold Inventories, such power
shall only be exercised by the Security Agent upon the expiry of fourteen (14)
day’s prior written notice from the Security Agent to the Chargor of its
intention to exercise such power of sale.

 

8.4 Appointment of Receiver. At any time after the security hereby created has
become enforceable, or if the Chargor so requests (and notwithstanding that an
order may have been made or a resolution passed for the winding-up of the
Chargor) the Security Agent may appoint in writing any person(s) qualified as
required by law to be a receiver or receiver and manager or administrative
receiver of all or any part of the Charged Assets on such terms as the Security
Agent thinks fit. If two or more persons are so appointed, they may be appointed
in respect of different parts of the Charged Assets and each joint Receiver
shall have power to act independently of any other joint Receiver (except to the
extent specified to the contrary in the appointment). The Security Agent may
remove a Receiver and may appoint another in his place.

 

16



--------------------------------------------------------------------------------

8.5 Agent of Chargor. The Receiver shall be the agent of the Chargor (which
shall be solely liable for his acts, defaults and remuneration) unless and until
the Chargor goes into liquidation, after which he shall act as principal and
shall not become the agent of the Finance Parties.

 

8.6 Powers of Receiver. Subject to any specific limitations placed upon him by
the terms of his appointment or as provided herein, the Receiver (whether or not
an administrative receiver) shall have the following powers exercisable without
further notice:

 

(a) Statutory Powers: all powers, rights and remedies: (i) conferred on an
administrative receiver by the Singapore Companies Act (Chapter 50); (ii)
conferred on a receiver appointed under the CLPA; (iii) conferred on a mortgagee
(including a mortgagee in possession) by the CLPA; and (iv) which the Chargor
could (but for this Deed) exercise in relation to the Charged Assets,
exercisable as if the Receiver were the absolute beneficial owner of the Charged
Assets; and

 

(b) Additional Powers: without limiting the foregoing:

 

(i) to take possession of, collect and get in all or any part of the Charged
Assets, to receive the rents and profits thereof and for these purposes to take
any proceedings in the name of the Chargor or otherwise;

 

(ii) to manage or carry on or concur in carrying on the business of the Chargor
or any part thereof as he may think fit without being responsible for loss or
damage (except for loss or damage arising out of its negligence or willful
misconduct);

 

(iii) to make and effect all repairs, renewals, alterations, improvements and
developments to or in respect of the Charged Assets;

 

(iv) to sell by public auction or private contract or otherwise dispose of or
deal with the Charged Assets in such manner, for such consideration and
generally on such terms and subject to such conditions as the Receiver may think
fit with full power to convey or otherwise transfer the Charged Assets in the
name of the Chargor or other legal or registered owner provided that in the case
of the exercise of a power of sale in respect of any Charged Asset other than
the Gold Inventories, such power shall only be exercised by the Receiver upon
the expiry of fourteen (14) day’s prior written notice from the Receiver to the
Chargor of its intention to exercise such power of sale. Any consideration may
be in the form of cash, debentures, shares, stock or other valuable
consideration and may be payable immediately or by instalments spread over such
period as the Receiver shall think fit and so that any consideration received in
a form other than cash shall forthwith on receipt be and become charged with the
payment of the Secured Indebtedness. Plant, equipment and machinery and other
fixtures may be severed and sold separately from the premises containing them
and the Receiver may apportion any rent and the performance of any obligations
affecting such premises sold without the consent of the Chargor;

 

(v) to lease or license the Charged Assets, renew, terminate, surrender or
accept the surrender of leases or licenses, in each case on such terms as the
Receiver shall think fit (whether at a premium or otherwise) and without the
restrictions set out in section 23 of the CLPA;

 

17



--------------------------------------------------------------------------------

(vi) to add or sever fixtures and sell them separately from the premises
containing them and apportion any rent, proceeds or obligations affecting such
premises without the consent of the Chargor;

 

(vii) to surrender or transfer any of the Charged Assets to any governmental
agency (whether for fair compensation or not), and to exchange (whether or not
for fair value) any Charged Asset with any person (any asset received being
treated as part of the Charged Assets) and to make any settlement, arrangement
or compromise with any person or enter into or cancel any contract which the
Receiver considers expedient;

 

(viii) to insure and keep insured the Charged Assets of an insurable nature
against loss or damage by such risks and contingencies as the Receiver may think
fit, in such manner in all respects as the Receiver may think fit, and to
maintain, renew or increase any insurances in respect of the Charged Assets;

 

(ix) to make calls (conditionally or unconditionally) on the members of the
Chargor in respect of uncalled capital;

 

(x) to promote the formation of companies with a view to the same purchasing all
or any of the undertaking, property, assets and rights of the Chargor or
otherwise;

 

(xi) to exercise all voting and other rights attaching to any Securities or
Related Rights;

 

(xii) to institute, prosecute and defend any proceedings in the name of the
Chargor or otherwise as may seem expedient;

 

(xiii) to make any arrangement, settlement or compromise or enter into any
contracts which the Receiver shall think expedient in the interests of the
Finance Parties;

 

(xiv) for the purpose of exercising any of the powers, authorities and
discretions conferred on him by or pursuant to this Deed and of defraying any
costs, charges, losses or expenses (including his remuneration) which shall be
incurred by him in the exercise thereof or for any other purpose in connection
herewith, to raise and borrow money either unsecured or on the security of the
Charged Assets either in priority to this Deed or otherwise and generally on
such terms and conditions as he may think fit provided that:

 

(i) no Receiver shall exercise such power without first obtaining the written
consent of the Finance Parties and the Finance Parties shall incur no liability
to the Chargor or any other person by reason of its giving or refusing such
consent whether absolutely or subject to any limitation or condition; and

 

18



--------------------------------------------------------------------------------

(ii) no person lending such money shall be concerned to enquire as to the
existence of such consent or the terms thereof or as to the propriety or purpose
of the exercise of such power or to see to the application of any money so
raised or borrowed;

 

(xv) to appoint managers, agents, officers, solicitors, accountants,
auctioneers, brokers, architects, engineers, workmen or other professional or
non-professional advisers, agents or employees for any of the aforesaid purposes
at such salaries or for such remuneration and for such periods as the Receiver
may determine and to dismiss any of the same or any of the existing staff of the
Chargor and to delegate to any person any of the powers hereby conferred on the
Receiver;

 

(xvi) to give receipts for the Charged Assets and any rents and profits thereof
and any other monies or assets coming into the Receiver’s hands;

 

(xvii) in the exercise of any of the above powers to expend such sums as the
Receiver may think fit and the Chargor shall forthwith on demand repay to the
Receiver all sums so expended together with interest thereon at such rates
determined by the Lenders in accordance with the provisions of clause 13 of the
Guarantee Issuance Facility Agreement from the time of the same having been paid
or incurred and until such repayment such sums together with such interest shall
be secured by this Deed; and

 

(xviii) to have access to and make use of the premises and the accounting and
other records of the Chargor and the services of its staff for all or any of the
purposes aforesaid.

 

(c) Ancillary Powers: execute deeds and documents on behalf of the Chargor and
do all such other acts and things which the Receiver may reasonably consider to
be incidental or conducive to any of the matters or powers referred to above or
to the realization of the security created by this Deed and to use the name of
the Chargor in the exercise of all or any of the powers conferred by or referred
to in this Deed.

 

All property of any kind acquired in the exercise of the powers conferred by
this Deed shall be subject to the security hereby created.

 

8.7 Remuneration of Receiver. Each Receiver shall be entitled to remuneration
for his services at a rate to be fixed by agreement between him and the Security
Agent (or, failing such agreement, to be fixed by the Security Agent)
appropriate to the work and responsibilities involved upon the basis of charging
from time to time adopted in accordance with his current practice or the current
practice of his firm.

 

8.8 No Restrictions on Power of Sale. No restrictions imposed by any ordinance
or other statutory provision in relation to the exercise of any power of sale
shall apply to this Deed. Provided that in the case of the exercise of a power
of sale in respect of any Charged Asset other than the Gold Inventories, such
power shall only be exercised by the Security Agent or the Receiver (as the case
may be) upon the expiry of fourteen (14) day’s prior written notice from the
Security Agent or the Receiver (as the case may be) to the Chargor of its
intention to exercise such power of sale.

 

19



--------------------------------------------------------------------------------

8.9 Receiver to Conform to Security Agent’s Directions. The Receiver shall in
the exercise of the Receiver’s powers, authorities and discretions conform to
the directions and regulations from time to time given or made by the Security
Agent.

 

8.10 Give up Possession. The Security Agent may give up possession of any
Charged Assets at any time and may discontinue any receivership.

 

8.11 Not Mortgagee in Possession. Neither the Security Agent nor any Receiver
shall by reason of its entering into possession of any of the Charged Assets be
liable to account as mortgagee in possession or for anything except actual
receipts or be liable for any loss upon realization or for any default or
omission for which a mortgagee in possession might otherwise be liable except if
such loss, default or omission arises as a result of the Security Agent’s or the
Receiver’s negligence or willful misconduct.

 

8.12 Exclusion of Liability. Neither the Security Agent nor any Receiver shall
be responsible for any losses of any kind whatsoever (including, without
limitation, negligence, default or dishonesty of any person employed by the
Security Agent, any attorney of the Security Agent or any Receiver) which may
occur in or about the exercise, or purported exercise or non-exercise of any of
the rights, powers or remedies of the Security Agent except if such loss arises
as a result of the negligence or willful misconduct of the Security Agent or
such Receiver. The Security Agent and every Receiver shall be entitled to all
the privileges and immunities conferred on mortgagees and receivers appointed
thereunder by the CLPA.

 

8.13 Exclusion of Statute. Sections 29(6) (Rate of Remuneration) and (8)
(Application of Monies Received by Receiver) of the CLPA shall not apply in
relation to the Receiver.

 

8.14 Purchaser Not Bound to Enquire. No purchaser or other person shall be bound
or concerned to see or enquire whether the right of the Security Agent or the
Receiver to exercise any of the powers hereby conferred has arisen or not or be
concerned with the propriety or regularity of the exercise thereof or be
concerned with notice to the contrary or be concerned or responsible for the
application of any monies received by the Security Agent or the Receiver and the
receipt of the Security Agent or the Receiver for any monies paid to it shall be
a good and sufficient discharge to the person paying the same

 

8.15 Acceptance of Payments. This Deed may be enforced notwithstanding that the
Security Agent or any other Finance Parties may have accepted payment of any
Secured Indebtedness after the occurrence of an Event of Default.

 

8.16 Extension and Variation of the CLPA. The foregoing powers conferred on the
Security Agent or a Receiver shall be in addition to and not to the prejudice of
all statutory and other powers of the Security Agent or a Receiver under the
CLPA or otherwise. The Security Agent or Receiver may exercise without any
statutory restrictions (in particular the restrictions in Section 25 of the
CLPA) all of the powers conferred on the Security Agent or Receiver by the CLPA
as hereby varied or extended, which power shall arise and may be exercised at
any time after the happening of an Event of Default without further notice.
Provided that in the case of the exercise of a power of sale in respect of any
Charged Asset other than the Gold Inventories, such power shall only be
exercised by the Security Agent upon the expiry of fourteen (14) day’s prior
written notice from the Security Agent to the Chargor of its intention to
exercise such power of sale.

 

20



--------------------------------------------------------------------------------

9. Receipt and Application of Monies

 

9.1 Application of Monies. All monies received by the Security Agent or the
Receiver hereunder shall be applied in or towards satisfaction of the Secured
Indebtedness in such order of priority as the Security Agent in its absolute
discretion may determine (subject to the prior discharge of all liabilities
having priority thereto by law) and subject to any such determination in the
following order of priority:

 

(f) in payment or satisfaction of all costs, charges, expenses and liabilities
incurred and payments made by or on behalf of the Security Agent or the Receiver
in connection with the exercise of any powers hereunder and in preserving or
attempting to preserve this security or the Charged Assets and of all outgoings
paid by the Security Agent or the Receiver;

 

(g) in payment to the Receiver of all remuneration as may be agreed between him
and the Security Agent to be paid to him at the time of, or at any time after,
his appointment;

 

(h) in payment or satisfaction of the remaining Secured Indebtedness (interest
being satisfied first) or such part thereof as the Security Agent may determine
until the whole of the Secured Indebtedness shall have been certified by the
Security Agent as having been discharged and so that if the Chargor is
contingently liable or will or might be so liable in respect of any monies,
obligations or liabilities hereby secured all monies not dealt with under the
preceding provisions of this Clause shall be placed on deposit in such separate
account as the Security Agent in its absolute discretion may think fit for the
purpose of securing the contingent liabilities of the Chargor and shall become
subject to this security, to be applied against such contingent liabilities as
they fall due,

 

and the remaining balance (if any) shall be paid to the Chargor or other person
entitled thereto.

 

10. TAXES AND OTHER DEDUCTIONS

 

10.1 No Deductions or Withholdings. All sums payable by the Chargor under this
Deed shall be paid in full without set-off or counterclaim or any restriction or
condition and free and clear of any tax or other deductions or withholdings of
any nature. If the Chargor or any other person is required by any law or
regulation to make any deduction or withholding (on account of tax or otherwise)
from any payment for the account of any Finance Party, the Chargor shall,
together with such payment, pay such additional amount as will ensure that such
Finance Party receives (free and clear of any tax or other deductions or
withholdings) the full amount which it would have received if no such deduction
or withholding had been required. The Chargor shall promptly forward to the
Security Agent copies of official receipts or other evidence showing that the
full amount of any such deduction or withholding has been paid over to the
relevant taxation or other authority.

 

10.2 Tax Credits. In the event that any Finance Party actually receives the
benefit of a tax credit or allowance resulting solely and directly from a
payment by the Chargor under Clause 10.1 (No Deductions or Withholdings) then
such Finance Party shall pay to the Chargor such part of that benefit as in the
opinion of such Finance Party will leave it (after such payments) in no more and
no less favorable a position than it would have been if the Chargor had not been
required under Clause 10.1 (No Deductions or Withholdings) to make payment on
account of any deduction or withholding as referred to in Clause 10.1 (No
Deductions or Withholdings) Provided always that the Finance Party shall:

 

(a) be the sole judge of the amount of any such benefit and of the date on which
it is received;

 

21



--------------------------------------------------------------------------------

(b) have an absolute discretion as to the order and manner in which it employs
or claims tax credits and allowances available to it; and

 

not be obliged to disclose to the Chargor any information regarding its tax
affairs or tax computations.

 

11. SET-OFF

 

11.1 Set-Off. Notwithstanding Clause 8 (Enforcement of Security), the Chargor
agrees that the Security Agent shall (without prejudice to any general or
banker’s lien, right of set-off or any other right to which it may be entitled)
have the right (but not the obligation), without notice to the Chargor or any
other person, at any time to set off and apply any credit balance on the
Receivables Accounts (whether subject to notice or not and whether matured or
not and in whatever currency) and any other indebtedness owing by the Security
Agent to the Chargor, against the Secured Indebtedness and any monies,
obligations and liabilities of the Chargor to the Security Agent on any other
account or in any other respect whether actual or contingent. The Security Agent
may convert any such credit balance or other indebtedness at the prevailing rate
of exchange into such other currencies as may be necessary for this purpose.

 

11.2 Security Agent May Debit Account of Chargor. The Security Agent may,
without prejudice to any other right, power or remedy of the Security Agent, at
any time and from time to time, without further authority or notice to the
Chargor, debit and charge the Receivables Accounts with any of the monies
payable to any of the Finance Parties under the Guarantee Issuance Facility
Agreement or this Deed.

 

12. Costs, Charges and Expenses

 

12.1 Expenses. The Chargor shall from time to time forthwith on demand pay to or
reimburse each Finance Party and the Receiver for:

 

(a) all reasonable costs, charges and expenses (including legal and other fees
on a full indemnity basis and all other out-of-pocket expenses) incurred by any
Finance Party or the Receiver in connection with the preparation, execution and
registration of this Deed, any other documents required in connection herewith
and any amendment to or extension of, or the giving of any consent or waiver in
connection with, this Deed;

 

(b) all costs, charges and expenses (including legal and other fees on a full
indemnity basis and all other out-of-pocket expenses) incurred by any Finance
Party or the Receiver in investigating any event which it reasonably believes is
an Event of Default or Potential Event of Default or in exercising any of its or
their rights or powers hereunder or in suing for or seeking to recover any sums
due hereunder or otherwise preserving or enforcing its or their rights hereunder
or in connection with the preservation or attempted preservation of the Charged
Assets or in defending any claims brought against it or them in respect of this
Deed or the Chargor’s interest in the Charged Assets or in releasing or
re-assigning this Deed upon payment of all monies hereby secured; and

 

22



--------------------------------------------------------------------------------

(c) all remuneration payable to the Receiver,

 

and, until payment of the same in full, all such costs, charges, expenses and
remuneration shall be secured by this Deed.

 

12.2 Taxes. The Chargor shall pay when due all present and future stamp and
other like duties and taxes and all notarial, registration, recording and other
similar fees which may be payable in respect of this Deed and any documentation
required in connection with this Deed and shall indemnify each of the Finance
Parties from and against all liabilities, costs and expenses which may result
from any delay or default in paying such duties, taxes or fees (unless such
delay or default was caused by or resulted from any willful misconduct or
negligence of any such Finance Party).

 

13. Indemnity

 

13.1 General Indemnity. The Chargor shall indemnify each of the Finance Parties
and the Receiver (and any attorney or delegate of either of them) from and
against all losses, liabilities, damages, costs and expenses reasonably incurred
by it or them in the execution or performance of the terms and conditions hereof
and against all actions, proceedings, claims, demands, costs, charges and
expenses which may be incurred, sustained or arise in respect of the
non-performance or non-observance of any of the undertakings and agreements on
the part of the Chargor herein contained or in respect of any matter or thing
done or omitted relating in any way whatsoever to the Charged Assets provided
that the Chargor shall not be obliged to indemnify any person pursuant to this
Clause 13.1 (General Indemnity) to the extent that any such losses, liabilities,
damages, costs or expenses were caused by the negligence or willful misconduct
of that person.

 

13.2 Currency Indemnity. If an amount due to any Finance Party from the Chargor
in one currency (the “first currency”) under this Deed is received by such
Finance Party in another currency (the “second currency”), the Chargor’s
obligations to such Finance Party in respect of such amount shall only be
discharged to the extent that such Finance Party may purchase the first currency
with the second currency in accordance with normal banking procedures. If the
amount of the first currency which may be so purchased (after deducting any
costs of exchange and any other related costs) is less than the amount so due,
the Chargor shall indemnify such Finance Party against the shortfall. This
indemnity shall be an obligation of the Chargor independent of and in addition
to its other obligations under this Deed.

 

13.3 Payment and Security. The Security Agent may retain and pay out of any
money in the Security Agent’s hands all sums necessary to effect the indemnities
contained in this Clause and all sums payable by the Chargor under this Clause
shall form part of the monies hereby secured.

 

23



--------------------------------------------------------------------------------

14. Evidence of Debt

 

A certificate signed by an authorized officer of the Security Agent stating any
amount or rate (and showing reasonable detail of the basis and the computation
of such amount or rate) for the purpose of this Deed shall, in the absence of
fraud or manifest error, be conclusive and binding on the Chargor.

 

15. Further Assurance

 

15.1 Further Assurance. The Chargor shall at any time and from time to time
(whether before or after the security hereby created shall have become
enforceable) execute such further legal or other mortgages, charges or
assignments and do all such transfers, assurances, acts and things as the
Security Agent may reasonably require to give effect to the securities created
by this Deed over or in respect of all or any of the undertaking, property,
assets and rights both present and future of the Chargor to secure all monies,
obligations and liabilities hereby covenanted to be paid or hereby secured or
for the purposes of perfecting and completing any assignment of the Security
Agent’s rights, benefits or obligations hereunder and the Chargor shall also
give all notices, orders and directions which the Security Agent may reasonably
require.

 

15.2 Enforcement of Security Agent’s Rights. The Chargor will do or permit to be
done everything which the Security Agent may from time to time reasonably
require to be done for the purpose of enforcing the Security Agent’s rights
under this Deed and will allow its name to be used as and when reasonably
required for that purpose.

 

16. Power of Attorney

 

The Chargor hereby irrevocably appoints the Security Agent, the Receiver and any
persons deriving title under either of them by way of security jointly and
severally to be its attorney (with full power of substitution) and in its name
or otherwise on its behalf and as its act and deed to sign, seal, execute,
deliver, perfect and do all deeds, instruments, acts and things which may be
required or which the Security Agent or the Receiver shall reasonably think
proper or expedient for carrying out any obligations imposed on the Chargor
hereunder or, for carrying out any obligation imposed on for exercising any of
the powers hereby conferred or in connection with any sale or disposition of the
Charged Assets or the exercise of any rights in respect thereof or for giving to
the Security Agent the full benefit of this security and so that the appointment
hereby made shall operate to confer on the Security Agent and the Receiver
authority to do on behalf of the Chargor anything which it can lawfully do by an
attorney. Provided that the parties hereby agree that the Security Agent, the
Receiver and any persons deriving title under either of them shall not exercise
the powers and authorities hereby conferred until the occurrence of an Event of
Default or a Potential Event of Default.

 

The Chargor ratifies and confirms and agrees to ratify and confirm any deed,
instrument, act or thing which such attorney or substitute may execute or do.

 

24



--------------------------------------------------------------------------------

17. Other Encumbrances

 

17.1 Tacking. All monies which are expressed to be secured by this Deed and
which are advanced, paid or otherwise provided after any Finance Party receives
notice of the creation of any other Encumbrance shall be secured by this Deed in
priority to any monies secured by that other Encumbrance, unless the Finance
Parties specifically agree otherwise in writing.

 

17.2 Opening of New Account. If any Finance Party receives actual or
constructive notice, of any subsequent charge or other instrument affecting any
part of the Charged Assets and/or the proceeds of realization thereof, such
Finance Party may open a new account with the Chargor. If such Finance Party
does not open a new account it shall nevertheless be treated as if it had done
so at the time when it received or was deemed to have received notice, and as
from that time all payments made to it shall be credited or be treated as having
been credited to the new account and shall not operate to reduce the amount for
which this Deed is security.

 

18. Protective Clauses

 

18.1 Protective Clauses. Without limiting Clause 4 (Continuing Security) neither
the liability of the Chargor nor the validity or enforceability of this Deed
shall be prejudiced, affected or discharged by:

 

(a) Other Encumbrances: any other Encumbrance, guarantee or other security or
right or remedy being or becoming held by or available to any Finance Party or
by any of the same being or becoming wholly or partly void, voidable,
unenforceable or impaired or by any Finance Party at any time releasing,
refraining from enforcing, varying or in any other way dealing with any of the
same or any power, right or remedy any Finance Party may now or hereafter have
from or against the Chargor or any other person;

 

(b) Time: the granting of any time or indulgence to the Chargor or any other
person;

 

(c) Variation: any variation or modification of the Guarantee Issuance Facility
Agreement, any of the other Finance Documents or any other document referred to
therein;

 

(d) Invalidity: the invalidity or unenforceability of any obligation or
liability of the Chargor under the Guarantee Issuance Facility Agreement or any
of the other Finance Documents;

 

(e) Defective Execution: any invalidity or irregularity in the execution of this
Deed, the Guarantee Issuance Facility Agreement or any of the other Finance
Documents;

 

(f) Defective Capacity: any deficiency in the powers of the Chargor to enter
into or perform any of its obligations under this Deed or under any of the other
Finance Documents or any irregularity in the exercise thereof or any lack of
authority by any person purporting to act on behalf of the Chargor;

 

25



--------------------------------------------------------------------------------

(g) Change in Constitution: any change in the constitution of the Chargor or any
Finance Party or (in relation to any of them) its absorption in or amalgamation
with, or the acquisition of all or a part of its undertaking by, any other
person;

 

(h) Insolvency: the insolvency or liquidation or any incapacity, disability or
limitation of the Chargor;

 

(i) Waiver: any waiver, exercise, omission to exercise, compromise, renewal or
release of any rights against the Chargor or any other person or any compromise,
arrangement or settlement with any of the same; and

 

(j) Other: any act, omission, event or circumstance which would or may but for
this provision operate to prejudice, affect or discharge this Deed or the
liability of the Chargor under this Deed.

 

18.2 Unrestricted Right of Enforcement. This Deed may be enforced without the
Finance Parties first having recourse to any other security or rights or taking
any other steps or proceedings against the Chargor or any other person or may be
enforced for any balance due after resorting to any one or more other means of
obtaining payment or discharge of the monies obligations and liabilities hereby
secured.

 

18.3 Restriction on Consolidation. Section 21(1) of the CLPA shall not apply to
this Deed.

 

18.4 Release. The Security Agent may release any of the Charged Assets from the
security hereby created at any time and any such release shall not in any way
affect, prejudice or invalidate the security created over any other Security
Document or the obligations of the Chargor under this Deed or the Guarantee
Issuance Facility Agreement or any other Security Document to which it is a
party.

 

18.5 Release of Charge Conditional. Any release, settlement or discharge given
or made by the Security Agent in consideration for any assurance, security,
disposition or payment made by the Chargor or any other person shall be
conditional upon such assurance, security, disposition or payment not being
void, voidable, set aside or ordered to be refunded for any reason whatsoever
under any law (including, without limitation, any law relating to preferences,
bankruptcy, insolvency, administration or winding up). If such condition is not
fulfilled:

 

(a) Enforcement: the Security Agent shall be entitled to enforce the security
created by or pursuant to this Deed subsequently to the same extent as if no
such assurance, security, disposition or payment had been made and any such
release, settlement or discharge had not occurred;

 

(b) Further Assurance: the Chargor shall, at its own expense, promptly do,
execute and deliver, and cause any relevant third person to do, execute and
deliver, all such acts and instruments as the Security Agent may reasonably
require to reinstate the security expressed to be constituted by this Deed; and

 

(c) Retention of Security: the Security Agent may retain this Deed, any security
hereby created and any document deposited with it hereunder until it is
satisfied that such condition has been or will be fulfilled, and this Clause
18.5 shall survive the discharge of this Deed unless the Security Agent
expressly agrees otherwise in writing.

 

26



--------------------------------------------------------------------------------

19. AMENDMENT, WAIVER AND SEVERABILITY

 

19.1 Amendment. Any amendment or waiver of any provision of this Deed and any
waiver of any default under this Deed shall only be effective if made in writing
and signed by the Security Agent.

 

19.2 Waiver. No failure or delay by any Finance Party in exercising any of its
right, power or remedy under this Deed shall impair such right, power or remedy
or operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or remedy preclude any further exercise thereof or of any other
right, power or remedy. The rights, powers and remedies provided in this Deed
are cumulative and do not exclude any other rights, powers or remedies provided
by law.

 

19.3 Severability. If at any time any provision of this Deed is or becomes
illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, the legality, validity and enforceability of such provision under
the law of any other jurisdiction, and of the remaining provisions of this Deed,
shall not be affected or impaired thereby.

 

20. Miscellaneous

 

20.1 Counterparts. This Deed may be executed in any number of counterparts and
by the different parties to this Deed on separate counterparts which when taken
together shall constitute one and the same instrument.

 

20.2 Survival of Indemnities. The indemnities contained in this Deed are
continuing obligations of the Chargor and are separate and independent from the
other obligations of the Chargor and shall survive the termination of this Deed.

 

21. ASSIGNMENT

 

21.1 Successors and Assigns. This Deed shall be binding upon and inure to the
benefit of the parties to this Deed and their respective successors and
permitted assigns.

 

21.2 Assignment by Chargor. The Chargor shall not assign or otherwise transfer
the benefit of this Deed or any of its rights, duties or obligations under this
Deed without the prior written consent of the Security Agent.

 

21.3 Assignment by Lenders. The Lenders may assign or grant participations in
all or any part of their rights under this Deed in accordance with the
provisions of clause 19.3 and clause 19.4 respectively of the Guarantee Issuance
Facility Agreement.

 

21.4 Change of Security Agent. The Security Agent may assign and transfer all of
its rights to the Charged Assets and all of its rights and obligations under
this Deed to a replacement Security Agent appointed in accordance with the
Guarantee Issuance Facility Agreement and, when such assignment and transfer
takes effect, the replacement Security Agent shall be for all purposes acting as
security agent and trustee in accordance with this Deed and the Guarantee
Issuance Facility Agreement.

 

27



--------------------------------------------------------------------------------

22. NOTICES

 

21.1 Delivery. Each notice, demand or other communication to be given or made
under this Deed shall be in writing and delivered or sent to the relevant party
at its address or fax number set out below (or such other address or fax number
as the addressee has by not less than five (5) days’ prior written notice
specified to the other party):

 

To the Chargor:

 

KULICKE & SOFFA (S.E.A.) PTE. LTD.

   

6 Serangoon North Avenue 5

   

#03-16

   

Singapore 554910

 

Fax Number

 

: (65) 6880 9662

Attention

 

: Ho Siew Foong/ Conrad Wee

 

To the Security Agent:

 

NATEXIS BANQUES POPULAIRES

   

SINGAPORE BRANCH

   

50 Raffles Place #41-01

   

Singapore Land Tower

   

Singapore 048623

 

Telephone Number

 

: (65) 6224 1455

Fax Number

 

: (65) 6224 8651

Attention

 

: Karen Lim/ Kelly Yan

 

22.2 Deemed Delivery. Any notice, demand or other communication so addressed to
the relevant party shall be deemed to have been delivered (a) if given or made
by letter, when actually delivered to the relevant address, (b) if given or made
by fax, when despatched with electronic confirmation of complete and error-free
transmission, Provided that, if such day is not a working day in the place to
which it is sent, such notice, demand or other communication shall be deemed
delivered on the next following working day at such place.

 

22.3 Language. Each notice or other communication under this Deed shall be in
English. Any other documents required to be delivered under this Deed shall be
either in English or be accompanied by a certified translation into English.

 

23. GOVERNING LAW AND JURISDICTION

 

23.1 Law. This Deed and the rights and obligations of the parties hereunder
shall be governed by and construed in accordance with the laws of Singapore.

 

23.2 Jurisdiction. The Chargor irrevocably agrees for the benefit of the Finance
Parties that any legal action arising out of or relating to this Deed may be
brought in the courts of Singapore and irrevocably submits to the non-exclusive
jurisdiction of such courts.

 

28



--------------------------------------------------------------------------------

23.3 No Limitation on Right of Action. Nothing in this Deed shall limit the
right of any Finance Party to commence any legal action against the Chargor
and/or its assets in any other jurisdiction or to serve process in any manner
permitted by law, and the taking of proceedings in any jurisdiction shall not
preclude any Finance Party from taking proceedings in any other jurisdiction
whether concurrently or not.

 

23.4 Waiver; Final Judgment Conclusive. The Chargor irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
choice of Singapore as the venue of any legal action arising out of or relating
to this Deed and agrees not to claim that any court in that venue is not a
convenient or proper forum. The Chargor also agrees that a final judgment
against it in any such legal action shall be final and conclusive and may be
enforced in any other jurisdiction, and that a certified or otherwise duly
authenticated copy of the judgment shall be conclusive evidence of the fact and
amount of its indebtedness.

 

23.5 Waiver of Immunity. The Chargor irrevocably and unconditionally waives any
immunity to which it or its assets may at any time be or become entitled,
whether characterized as sovereign immunity or otherwise, from any set-off or
legal action in Singapore or elsewhere, including immunity from service of
process, immunity from jurisdiction of any court or tribunal, and immunity of
any of its assets from attachment prior to judgment or from execution of a
judgment.

 

THIS DEED has been executed as a Deed by the parties hereto and is intended to
be and is hereby delivered on the date stated at the beginning of this Deed.

 

29



--------------------------------------------------------------------------------

Schedule 1

 

Particulars of Insurances as at the date hereof

 

Policy No.

   :   MD0300409

Name of insurer

   :   Underwriting members of Lloyds

Insured

   :   Kulicke & Soffa Industries and/or its subsidiaries and/or American Fine
Wire and/or N.M. Rothschild & Sons (Australia) Limited for their respective
rights and interests.

Period

   :   12 months at 1st October 2003

Insurances covered

   :    

Type

   :   All Risks

Interest

   :   Gold and/or bullion and/or numismatic coins and/or precious metals and/or
previous metals in whatever form or stage, whether or not specifically
identifiable during processing and the process thereof, the property of the
Insured or for which they are legally of contractually responsible or for which
they have received instruction to insure or deem themselves responsible to
insure.

Limit of Liability

   :   US$18,000,000 any one loss any one location as per schedule sublimited to
US$500,000 any one loss any one location in respect of any other Kulicke & Soffa
location.

 

30



--------------------------------------------------------------------------------

Schedule 2

 

Form of Notice

 

To: [name of Insurer]

 

                     200    

 

Dear Sirs,

 

Re: [specify relevant policy or contract of insurance]

 

We refer to the above insurances (the “Insurances”) effected by you in favour of
[                            ] as detailed in a Debenture (the “Debenture”)
dated      2004, a copy of which is attached hereto.

 

We give you notice that by the Debenture we have assigned to Natexis Banques
Populaires, Singapore Branch (the “Security Agent”) acting on its own behalf and
as agent and security trustee for the Finance Parties all our right, title,
interest and benefit in and to the Insurances and all payments to be made by you
thereunder.

 

We instruct you that until further notice all payments in respect of any claim
for an amount which you may be required to make pursuant to the terms of the
Insurances should be made in accordance with the terms set out in the enclosed
form of loss payable and notice of cancellation clause.

 

These instructions may not be altered or revoked by us without the prior written
consent of the Security Agent.

 

Please acknowledge these instructions by signing as indicated and returning to
the Security Agent the enclosed duplicate of this notice.

 

Yours faithfully,

For and on behalf of

KULICKE & SOFFA (S.E.A.) PTE. LTD.

 

--------------------------------------------------------------------------------

Name:

Title:

 

[enclose form of Loss Payable and Notice of Cancellation Clause]

 

31



--------------------------------------------------------------------------------

[On duplicate]

 

To:

   Natexis Banques Populaires, Singapore Branch      Attn: [                ]  
       (on its own behalf and          as agent and security trustee for the
Finance Parties          referred to above)

 

We acknowledge receipt of the above notice and confirm that we consent to the
assignment set out in the above notice and that a loss payable and notice of
cancellation clause in the form enclosed with the notice has been included in
the Insurances and that we will comply with the instructions contained therein.

 

Dated                      200     

 

For and on behalf of

[name of Insurer]

 

Authorized Signature(s)

Name:

Title:

 

32



--------------------------------------------------------------------------------

Schedule 3

 

Form of Loss Payable and Notice of Cancellation Clause

 

By a Debenture dated              200     , KULICKE & SOFFA (S.E.A.) PTE. LTD.
(the “Chargor”) assigned all its right, title, interest and benefit in and to
this policy/contract of insurance and the benefits and proceeds hereof including
all claims of whatever nature and returns of premiums to NATEXIS BANQUES
POPULAIRES, SINGAPORE BRANCH (the “Security Agent”) acting on its own behalf and
as agent and security trustee for the Finance Parties (as defined therein).
Until notice in writing to the contrary is received by the insurer or insurance
broker hereunder from the Security Agent, all proceeds payable hereunder shall
be paid directly to the Security Agent.

 

The Security Agent shall be advised:

 

(i) if any insurer under this policy/contract gives notice of cancellation of
any insurance hereunder, at least fourteen (14) days before any such
cancellation is to take effect;

 

(ii) of any proposed alteration in or termination or expiry of any such
insurance at least fourteen (14) days before such alteration, termination or
expiry is to take effect;

 

(iii) promptly of any default in the payment of any premium or call;

 

(iv) promptly of any act or omission or of any event of which any insurer
hereunder has knowledge and which might invalidate or render unenforceable in
whole or in part such insurance.

 

No cancellation, termination or expiry of or alteration to any insurance
hereunder shall be effective as against the Security Agent or the Finance
Parties unless the relevant provisions of this Clause have been complied with in
full.

 

The rights of the Security Agent and the Finance Parties under this
policy/contract of insurance shall not be prejudiced by any act or neglect of
the Chargor or any other person nor by any foreclosure or other proceedings or
notice of sale of the Gold or any other Charged Assets (as defined in the
Debenture).

 

The Security Agent may, but shall not be required to, pay any insurance premiums
unpaid by the Chargor.

 

33



--------------------------------------------------------------------------------

EXECUTION

 

THE CHARGOR

 

THE COMMON SEAL of

  )

KULICKE & SOFFA (S.E.A.) PTE. LTD.

  )

was affixed to this Deed in

  )

the presence of:

  )

 

/s/ Ho Siew Foong

   

Director

   

 

/s/ Sabrina Ruskin

   

Director/Secretary

   

 

THE SECURITY AGENT

 

SIGNED by

  )

for and on behalf of

  )

NATEXIS BANQUES POPULAIRES

  )

SINGAPORE BRANCH

  )

in the presence of:

  )

 

/s/ Clara Hang

   

(Signature)

   

 

/s/ Philippe Petitgas

   

(Signature)

   

 

34